DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
Figure 2 should be designated by a legend such as --Prior Art
Fig. 3-5 and fig. 7-11 are objected because the figures contain boxes with only numbers and no description text. The drawings do not provide useful information for understanding the invention.

 See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification is objected because of lack of section titles. The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 


(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims 1 and 12 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are “a receiver”, “a downmixer”, “a stream generator” etc. in claim 1 and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 17 recites “in response to second spatial parameter data associated with a second binaural perceptual transfer function, wherein the second spatial parameter data is different than the first spatial parameter data.”
first spatial parameter data”. The claimed “the first spatial parameter data” has insufficient antecedent basis. Claim 18 dependent claim 17 and fails to remedy deficiency of claim 18. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon (US PG Pub. 2007/0183601, applicant submitted IDS, hereinafter referred to as Van Loon) in view of applicant admitted prior art (Fig. 1, labeled as “Prior Art”, as well as background information described as “conventional binaural synthesis algorithm” in the specification, pages 2-5, which describes MPEG2 multi-channel encoding /decoding techniques”, referred as applicant admitted prior art, AAPA) and further in view of Fontaine (“Study and Implementation of Binaural Cue Coding algorithm”, 2005).

a receiver, wherein the receiver is configured to receive a plurality of audio signals over a corresponding plurality of audio channels, wherein the audio channels are spatially diverse (Fig. 1, #2, [0013], [0028] N-channel audios including left, right and center channels); 
a downmixer, wherein the downmixer is configured to down-mix the plurality of audio signals to a stereo signal and down-mixed associated parametric data, wherein the down-mixed associated parametric data contains cues and information, wherein the cues and information relates the stereo signal to the plurality of audio channels (Fig. 1, #4, [0010], downmix multi-channels into two channels L0 and R0, and parametric data P); 
a signal generator, wherein the signal generator is configured to generate a two channel signal from the stereo signal, based on the down-mixed associated parametric data and a transfer function, wherein transfer function comprises spatial parameter data (Fig. 3, [0017], [0054], processing L0 / R0 to generate L0w / R0w); 
an encoder, wherein the encoder is configured to a two-channel signal to generate encoded data ([0050-0054], [0061-0066]); and 
a stream generator, wherein the stream generator is configured to output a data stream comprising the encoded data and the down-mixed associated parametric data (Fig. 1, [0010], [0018], [0034], [0066], multiplexing bit-stream with encoded parameters P).
 

 
Van Loon does not EXPLICITY refer the processed two-channel audio signal (L0w / R0w) as “three-dimensional binaural signal”. Van Loon also does not refer the filtering matrix H (Spec. [0017]) as “a binaural perceptual transfer function”. 

In light of the disclosure of the instant application (Spec, pages 3-5 describing existing MPEG surrounding encoding / decoding techniques, Fig. 1, labeled as “Prior Art”. The background section of the specification shows generating 3-D binaural audio by applying a head related transfer function, HRTF), The claimed “a binaural perceptual transfer function” refers to head-related transfer function (HRTF) as described as a conventional binaural 3D synthesis (Fig. 1, labeled as prior art; shows a 3-D audio signal is generate by applying HRTF; AAPA pages 2-4 explains that “Regular dual channel (stereophonic) or multiple channel (e.g. 5.1) recordings may be transformed into binaural recordings by convolving each regular signal with a set of perceptual transfer functions”… “A well-known type of spatial perceptual transfer function is the so-called Head-Related Transfer Function (HRTF)”). Therefore, AAPA 

In addition, Fontaine also discloses applying binaural cue coding (BCC) to generate binaural three-dimensional encoded audio signal. Section 4 shows spatial audio coding using binaural cues coding (BCC) encoder / decoder using a head-related transfer function HRTF. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Van Loon teaching with AAPA, as well as with Fontaine’s teaching to generate “a three-dimensional binaural signal” using a binaural perceptual transfer function such as head related transfer function. One having ordinary skill in the art would have been motivated to make such a modification to enhance perceptual quality and spatial perception (Van Loon, [0011], Fontaine, Introduction).

Regarding claim 12, this claim is directed to a decoder that includes steps of reversing the step of encoding. Van Loon also discloses decoder that inverse the post-processing steps (See Fig. 1, #7, #3, [0010], [0028-0031], [0034], [0055], [0074], [0080], [0085]). 

Regarding claims 2 and 13, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is a head related transfer function (AAPA, fig. 1, page 3; Fontaine, page 31). 


Regarding claim 4, Van Loon in view of AAPA and Fontaine further discloses the signal generator is configured to divide the stereo signal into at least two frequency sub-bands (Van Loon, [0039], [0078]).

Regarding claim 5, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is determined from each of a plurality of the frequency sub-bands (Van Loon, [0039], [0078]).

Regarding claims 6 and 16, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is a head related transfer function, and wherein the head related transfer function is based on at least one of: a spatial position and a signal level amplitude of one channel of the plurality of channels with respect to another channel of the plurality of channels (AAPA, page 4, Fontaine, chapter 4).

Regarding claim 7, Van Loon in view of AAPA and Fontaine further discloses the binaural perceptual transfer function is a head related transfer function, and wherein parameters of the head related transfer function are determined dynamically (Fontaine, 

Regarding claims 8 and 20, Van Loon in view of AAPA and Fontaine further discloses the spatial parameter data includes at least one parameter selected from the group consisting of: an average level per sub-band parameter, an average arrival time parameter, a phase of at least one stereo channel, a timing parameter, a group delay parameter, a phase between stereo channels, and a cross channel correlation parameter (Van Loon, [0043-0045], various spatial parameters, for example, inter-channel intensity different IID, inter-channel cross-correlation ICC meets the claimed “a cross channel correlation parameter”; Fontaine, section 4.4.2, timing information; Note, the prior art references only teach ONE alternative recited using “at least one parameter” ).

Regarding claim 9, Van Loon in view of AAPA and Fontaine further discloses the stream generator is configured to incorporate sound source position data into the output stream (AAPA, page 3; Fontaine, page 31).

Regarding claim 10, Van Loon in view of AAPA and Fontaine further discloses the sound source position data is at least one of azimuth angle, distance, and elevation angle (Fontaine, page 31).

.

Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659